 

 

AO 472 (Rev. 11/16) Order of Detention Pending Trial

UNITED STATES DISTRICT CoURT '
for the FEB 2 6 ¢ng

 

Eastern District of California cLERK_ u_ _ mm»mcr coom-
‘ EASTER bls 101' QF €AU
United States of America ) "M
v. ) 4
) ease NO. 2;19-mj_00034_CKD
, ,, ,GE,N,AB,O SANDQVAL-§ERNA ,, , )
Defendant )

ORDER OF DETENTION PENDING TRIAL
Part I - Eligibility for Detention

Upon the

Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
Motion ofthe Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

[:A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previ'ous violator): There is a rebuttable
presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and the community because the following conditions have been met:

E(l) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5)(B) for which a maximum term ofimprisonment of 10 years or more is prescribed; or
(b) an offense for which the maximum sentence is life imprisonment or death; or
(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances lmport and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
(d) any felony if such person has been convicted oftwo or more offenses described in subparagraphs
(a) through (c) ofthis paragraph, or two or more State or local offenses that would have been offenses
described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance giving rise to Federal
jurisdiction had existed, or a combination of such offenses; or
(e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession ofa firearm or destructive device (as defined in 18 U.S.C. § 921);
(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
E(Z) the defendant has previously been convicted ofa Federal offense that is described in 18 U.S.C.
§ 3142(f)(1), or ofa State or local offense that would have been such an offense ifa circumstance giving rise
to Federaljurisdiction had existed; and
(3) the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense; and
E(4) a period of not more than five years has elapsed since the date of conviction, or the release ofthe
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

Page 1 of3

 

 

AO 472 (Rev. 11/16) Order of Detention Pending Trial

EB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(9)(3) (narcoiics,fzrearm. other ojj‘enses): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
committed one Or more ofthe following offenses:

E(l) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508);

(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
(3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
or more is prescribed;

Em) an effeme under Chapter 77 OfTine 18, u.s.C. (18 u.s.C. §§ 1581-1597) fm which a maximum term Of
imprisonment of 20 years or more is prescribed; or
E(S) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,

2251, 2251A, 2252(a)(i), 2252(3)(2), 2252(3)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, m 2425_

EC. Conclusions Regarding Applicability of Any Presumption Established Above

EThe defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Parz 111 need nor be compfered.)

OR

EThe defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted

Part III - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

NBy clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community.

UBy a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as required

ln addition to any findings made on the record at the hearing, the reasons for detention include the following:

  
   
  
 
   
 

Weight of evidence against the defendant is strong

Subject to lengthy period of incarceration if convicted

Prior criminal history

articipation in criminal activity while on probation, parole, or supervision
istory of violence or use of weapons

History of alcohol or substance abuse

ck of stable employment

Lack of stable residence

Lack of financially responsible sureties

Lack of significant community or family ties to this district

Page 2 0f3

 

AO 472 (Rev. 11/16) Order of Detention Pending Trial

Significant family or other ties outside the United States
Lack of legal status in the United States
Subject to removal or deportation after serving any period of incarceration

  
  
 
   

rior failure to appear in court as ordered

rior attempt(s) to evade law enforcement

Use of alias(es) or false documents

ackground information unknown or unverified

Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

Part IV - Directions Regarding Detention

The defendant is remanded to the custody ofthe Attomey General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order ofa court of the United States or on request of an attorney for the Government, the person
in charge ofthe corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding

Date: 02126/201¢97

 

Page 3 of3

 

